
	
		I
		112th CONGRESS
		2d Session
		H. R. 6120
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2012
			Mr. Honda (for
			 himself, Mr. Carnahan,
			 Mr. Carney,
			 Mr. Cicilline,
			 Mr. Ellison,
			 Mr. Larsen of Washington,
			 Ms. Lee of California,
			 Mr. Ryan of Ohio, and
			 Mr. Welch) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit against tax for qualified manufacturing facility construction
		  costs.
	
	
		1.Short titleThis Act may be cited as the
			 Scaling Up Manufacturing Act of
			 2012.
		2.Credit for
			 manufacturing facility costs
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
				
					45S.Manufacturing
				facility expenditures
						(a)General
				ruleFor purposes of section
				38, in the case of an eligible business, the manufacturing facility expenditure
				credit for any taxable year is an amount equal to 25 percent of the qualified
				facility construction expenditures of the taxpayer for the taxable year.
						(b)Eligible
				businessFor purposes of this section—
							(1)In
				generalThe term eligible business means any
				corporation or partnership—
								(A)which is engaged
				in an active trade or business,
								(B)which is
				headquartered in the United States,
								(C)substantially all
				of the management or administrative activities of which are performed in the
				United States,
								(D)which has not
				(prior to placing into service the manufacturing facility designated for
				purposes of this section) placed in service a manufacturing facility,
								(E)which is a start-up company, and
								(F)with respect to
				which all debt obligations issued by, and equity interests in, have a rating of
				B minus (or its substantial equivalent) or higher from a credit rating agency
				registered with the Securities and Exchange Commission as a nationally
				recognized statistical rating organization (as defined in section 3(a) of the
				Securities Exchange Act of 1934).
								(2)Start-up
				companyThe term start-up company means any
				corporation or partnership—
								(A)which first has
				both gross receipts and qualified research expenses (as defined in section
				41(b)) in a taxable year beginning after December 31, 2012, or
								(B)which has both
				gross receipts and qualified research expenses (as so defined) in fewer than 3
				taxable years beginning after December 31, 2012, and before January 1,
				2018.
								(c)Qualified
				facility construction expendituresFor purposes of this
				section—
							(1)In
				generalThe term qualified facility construction
				expenditures means amounts paid or incurred by the taxpayer—
								(A)for the
				construction of a facility (designated for purposes of this section by the
				taxpayer at such time and in such form and manner as the Secretary shall
				prescribe) in the United States to manufacture a qualified product (including
				amounts for professional services necessary for the planning of such
				construction), and
								(B)for the purchase
				of specialized equipment for use at such facility and required for the
				manufacture of such product.
								(2)Qualified
				productThe term
				qualified product means any product which, prior to construction
				of the facility with respect to which a credit is allowed under this section,
				the taxpayer has produced and sold to a bona fide purchaser, and such purchaser
				has placed such product in service.
							(d)Special
				rulesFor purposes of this section—
							(1)Recapture
								(A)In
				generalIf, as of the close of any taxable year, there is a
				recapture event with respect to any facility of the taxpayer with respect to
				which a credit was allowed under this section, then the tax of the taxpayer
				under this chapter for such taxable year shall be increased by an amount equal
				to the product of—
									(i)the applicable
				recapture percentage, and
									(ii)the aggregate
				decrease in the credits allowed under section 38 for all prior taxable years
				which would have resulted if the qualified facility construction expenditures
				of the taxpayer described in subsection (c)(1) with respect to such facility
				had been zero.
									(B)Applicable
				recapture percentage
									(i)In
				generalFor purposes of this subsection, the applicable recapture
				percentage shall be determined in accordance with the following table:
										
											
												
													If the recapture event occurs
						in:The applicable recapture percentage
						is:
													
												
												
													Year 1100
													
													Year 280
													
													Year 360
													
													Year 440
													
													Year 520
													
													Years 6 and thereafter0.
													
												
											
										
									(ii)YearsFor purposes of clause (i), year 1 shall
				begin on the first day of the taxable year in which the facility with respect
				to which a credit was allowed under this subsection was placed in
				service.
									(C)Recapture
				eventFor purposes of this paragraph—
									(i)In
				generalA recapture event occurs with respect to any facility
				if—
										(I)the taxpayer
				becomes insolvent, or
										(II)the taxpayer
				disposes of the facility to another person who, at this time of the
				disposition, is not an eligible business.
										(ii)Special rule
				for facilities not placed in service within 5 yearsIn the case
				of a facility with respect to which a credit is allowed under this section
				which is not placed in service before the close of the 5th taxable year
				beginning after the first taxable year for which the credit was so allowed, a
				recapture event shall be treated as having occurred with respect to such
				facility in year 1.
									(2)Credit may be
				assignedThe amount of
				qualified facility construction expenditures with respect to a facility which
				would (but for this paragraph) be taken into account under subsection (a) for
				any taxable year by any person (hereafter in this paragraph referred to as the
				initial taxpayer)—
								(A)may be taken into
				account by any other person to whom such expenditures are assigned by the
				initial taxpayer, and
								(B)shall not be taken
				into account by initial taxpayer.
								Any person
				to whom such expenditures are assigned under subparagraph (A) shall be treated
				for purposes of this title as the taxpayer with respect to such
				expenditures.(3)Controlled
				groupAll members of the same controlled group of corporations
				(within the meaning of section 52(a)) and all persons under common control
				(within the meaning of section 52(b)) shall be treated as 1 person for purposes
				of this section.
							(4)PredecessorAny
				reference in this section to a corporation or partnership shall include a
				reference to any predecessor of such corporation or partnership.
							(5)Denial of double
				benefitFor purposes of this subtitle, if a credit is allowed
				under this section in connection with any expenditure for any property, the
				basis of such property shall be reduced by the amount of the credit so
				allowed.
							.
			(b)Denial of double
			 benefitSection 280C of such Code is amended by inserting after
			 subsection (h) the following new subsection:
				
					(i)Manufacturing
				facility expendituresNo
				deduction shall be allowed for that portion of the expenses otherwise allowable
				as a deduction taken into account in determining the credit under section 45S
				for the taxable year which is equal to the amount of the credit determined for
				such taxable year under section
				45S(a).
					.
			(c)Credit To be
			 part of general business creditSubsection (b) of section 38 of such Code
			 is amended by striking plus at the end of paragraph (35), by
			 striking the period at the end of paragraph (36) and inserting ,
			 plus, and by inserting after paragraph (36) the following:
				
					(37)manufacturing facility expenditure credit
				determined under section
				45S(a).
					.
			(d)Conforming
			 amendmentSubsection (a) of section 1016 of such Code is amended
			 by striking and at the end of paragraph (36), by striking the
			 period at the end of paragraph (37) and inserting , and, and by
			 adding at the end the following new paragraph:
				
					(38)to the extent provided in section
				45S(d)(2).
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
			
